392 F.3d 1006
RONALD MORAN CADILLAC, INC., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 02-57052.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 3, 2004.
Filed October 12, 2004.
Amended December 16, 2004.

1
A. Lavar Taylor, Law Office of A. Lavar Taylor, James M. Kamman (briefed), Law Office of James M. Kamman, Santa Ana, CA, for appellant.


2
Francesca Ugolini, Department of Justice, Tax Division, Washington, DC, for appellee.


3
Appeal from the United States District Court for the Central District of California; Gary L. Taylor, District Judge, Presiding. D.C. No. CV-01-00752-GLT.


4
Before NOONAN and KLEINFELD, Circuit Judges, and WHITE,* District Judge.

ORDER

5
The Opinion filed October 12, 2004, slip op. 14491, is amended as follows:


6
1. At slip op. 14502, in the last sentence before sub-section C, change "RMC concedes that it has yet to pay any of the pre-1994 interest to either Caesar or TMC." to "The parties agree in their joint statement of uncontroverted facts that RMC had accrued, but had not deducted, the unpaid interest on the notes for the periods prior to the sale of the note to TMC and did not pay these amounts prior to December 31, 1994."


7
With this amendment, the panel has voted to deny the petition for rehearing. The petition for rehearing is DENIED.


8
No future petitions for panel or en banc rehearing will be entertained.



Notes:


*
 The Honorable Jeffrey S. White, United States District Judge for the Northern District of California, sitting by designation